NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4019-19

JOHN MIGNONE,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
PUBLIC EMPLOYEES'
RETIREMENT SYSTEM,

     Respondent-Respondent.
__________________________

                   Argued January 6, 2022 – Decided January 18, 2022

                   Before Judges Alvarez and Mawla.

                   On appeal from the Board of Trustees of the Public
                   Employees' Retirement System, Department of the
                   Treasury, PERS No. x-xxxx337.

                   Samuel M. Gaylord argued the cause for appellant
                   (Gaylord Popp, LLC, attorneys; Samuel M. Gaylord, on
                   the brief).

                   Robert Kelly, Deputy Attorney General, argued the
                   cause for respondent (Andrew J. Bruck, Acting
                   Attorney General, attorney; Donna Arons, Assistant
             Attorney General, of counsel; Connor V. Martin,
             Deputy Attorney General, on the brief).

PER CURIAM

        Appellant John Mignone appeals from a May 21, 2020 final agency

decision by the Board of Trustees, Public Employees' Retirement System

(Board) denying his request for ordinary disability benefits. We affirm.

        Mignone was employed as an auditor by the Division of Taxation for

approximately six years. In 2017, he applied for ordinary disability alleging

             chronic and persistent neuropathic pain resulting from
             scar tissue from removal of [a] bilateral inguinal hernia
             mesh. Local hypoesthesia in the inguinal and upper
             thigh regions. Persistent and sever[e] intractable pain
             spasm and restricted motion in the upper back and all
             spinal segments and spinal[] revision surgery for
             removal of inguinal mesh with bilateral ablation of
             right and left inguinal nerves.

Although filed in March 2017, the application stated an April 2018 retirement

date.

        The Board denied Mignone's application, he appealed, and the matter was

transferred to the Office of Administrative Law. An administrative law judge

(ALJ) conducted a two-day hearing and considered written evidence and

testimony from:     Mignone; Robert Holtzin, D.O., a family and emergency




                                        2                                  A-4019-19
medicine expert and Mignone's physician; and Steven Lomazow, M.D., the

Board's neurology expert. The following facts were adduced at the hearing.

      Mignone testified he had hernia surgery in April 2005 and returned to

work. The hernia mesh inserted in the surgery began causing him pain, requiring

a second surgery in July 2006 to remove the mesh. Mignone also experienced

pain in his upper back and shoulder areas. Following the second surgery he was

prescribed various pain medications, which he claimed affected his ability to

work. He also could not sit for long periods of time. Mignone treated with

Holtzin, who manipulated his back and referred him to a pain management

specialist and neurologist. He also received nerve blocks from Holtzin and other

doctors.

      Holtzin opined Mignone was totally and permanently disabled. Like

Mignone, Holtzin testified regarding Mignone's treatment history, including the

recommendation for hernia surgery, the subsequent surgery to remove the mesh,

and pain management. Holtzin testified Mignone was treated by a neurologist

between November 2016 and February 2017.




                                       3                                  A-4019-19
      As noted by the ALJ, the neurologist "performed an EMG[1] study,

administered a nerve conduction study, and ordered MRIs of Mignone's cervical,

thoracic, and lumbar spine." These reports were in evidence. The ALJ noted

"[t]he EMG study came back negative . . . . [T]he MRI of Mignone's cervical

spine was deemed unremarkable, the MRI of the thoracic spine showed minimal

disc herniation, and the MRI of the lumbar spine showed . . . no nerve

impingement or entrapment." The ALJ further noted "Holtzin did not review

any of the MRI films personally and could not recall whether he performed a

neurological evaluation of Mignone in 2016 or 2017."

      Lomazow testified he performed a neurological evaluation of Mignone in

July 2017 and reviewed certifications from Mignone's treatment providers,

including Holtzin. He opined Holtzin lacked the expertise to treat Mignone's

pain because only a pain management doctor or neurologist could do so, and the

record lacked a certification from such a professional.      Lomazow opined

Mignone was inadequately treated because the combination of medications



1
  "Electromyography (EMG) measures muscle response or electrical activity in
response to a nerve's stimulation of the muscle. The test is used to help detect
neuromuscular abnormalities." Electromyography (EMG): Neurology and
Neurosurgery, Johns Hopkins Medicine, https://www.hopkinsmedicine.org/
neurology_neurosurgery/centers_clinics/peripheral_nerve/diagnosis/emg.html
(last visited Jan. 4, 2021).

                                       4                                  A-4019-19
prescribed were of no benefit. He also testified neither Holtzin's diagnosis nor

the MRIs explained why Mignone had "total body pain including his neck and

. . . back." Lomazow concluded Mignone's body pain and inability to focus on

work was caused by the long-term use of the prescribed opiate pain medication.

He identified two alternative treatments that were not pursued. As a result,

Lomazow concluded he could not opine whether Mignone was permanently

disabled because Mignone had not received the necessary medical treatment to

achieve maximum medical benefit.

      The ALJ found Holtzin "presented credible detailed and sincere testimony

regarding his assessment of [Mignone]" but "noted that [Mignone] became

disabled in 2018, months after the application for ordinary disability was filed

and after [Mignone] was evaluated by . . . Lomazow." The ALJ also noted

Holtzin was not an expert in neurology and "no neurologist provided testimony

at the hearing" on Mignone's behalf.

      The ALJ found Lomazow's testimony more credible than Holtzin's, noting

he had conducted a physical examination of Mignone and could find "no

objective evidence" to substantiate Mignone's complaints of pain, and

Lomazow's opinion was further supported by the MRIs, EMG, and nerve

conduction studies, which all showed "normal results."       The ALJ credited


                                       5                                  A-4019-19
Lomazow's testimony on why he could not opine whether Mignone was totally

and permanently disabled.      The ALJ found "Holtzin's conclusions and the

reasoning underlying those conclusions to be overborne by those offered by . . .

Lomazow" and concluded Mignone is not permanently and totally disabled. The

Board adopted the ALJ's findings and denied Mignone benefits.

      On appeal, Mignone argues the ALJ erred because he did not give greater

weight to Holtzin's opinion as the treating physician than Lomazow, who only

examined him once. Mignone asserts Lomazow's opinion should be accorded

lesser weight because he did not understand Mignone's job duties, and the

mental acuity required to perform the job of auditor. Mignone claims the

evidence supports a finding of permanent disability.

      "Our review of administrative agency action is limited." Russo v. Bd. of

Trs., Police & Firemen's Ret. Sys., 206 N.J. 14, 27 (2011) (citing In re

Herrmann, 192 N.J. 19, 27 (2007)). "An administrative agency's final quasi-

judicial decision will be sustained unless there is a clear showing that it is

arbitrary, capricious, or unreasonable, or that it lacks fair support in the record."

Ibid. (quoting Herrmann, 192 N.J. at 27-28). We consider:

             (1) whether the agency's action violates express or
             implied legislative policies, that is, did the agency
             follow the law; (2) whether the record contains
             substantial evidence to support the findings on which

                                         6                                    A-4019-19
             the agency based its action; and (3) whether in applying
             the legislative policies to the facts, the agency clearly
             erred in reaching a conclusion that could not reasonably
             have been made on a showing of the relevant factors.

             [In re Proposed Quest Acad. Charter Sch. of Montclair
             Founders Grp., 216 N.J. 370, 385-86 (2013) (quoting
             Mazza v. Bd. of Trs., 143 N.J. 22, 25 (1995)).]

      We do not second-guess or substitute our judgment for the agency's. For

these reasons, we do not "engage in an independent assessment of the evidence

as if [we] were the court of first instance." In re Taylor, 158 N.J. 644, 656

(1999) (quoting State v. Locurto, 157 N.J. 463, 471 (1999)).

      Furthermore, we rely upon the ALJ's "acceptance of the credibility of the

expert's testimony and the . . . fact-findings based thereon, noting that the [ALJ]

is better positioned to evaluate the witness'[s] credibility, qualifications, and the

weight to be accorded [to his or] her testimony." In re Guardianship of DMH,

161 N.J. 365, 382 (1999) (citing Bonnco Petrol, Inc. v. Epstein, 115 N.J. 599,

607 (1989)). We have stated "the credibility of the expert and the weight to be

accorded his [or her] testimony rest in the domain of the trier of fact." Angel v.

Rand Express Lines, Inc., 66 N.J. Super. 77, 85-86 (App. Div. 1961). The trier

of fact is free to consider "[t]he testimonial and experiential weaknesses of the

witness, such as (1) his status as a general practitioner, testifying as to a

specialty, or (2) the fact that his conclusions are based largely on the subjective

                                         7                                     A-4019-19
complaints of the patient or on a cursory examination . . . ." Id. at 86. The

expert may be required to substantiate their observations and "the weight to

which an expert opinion is entitled can rise no higher than the facts and

reasoning upon which that opinion is predicated." State v. Jenewicz, 193 N.J.

440, 466 (2008) (citing Johnson v. Salem Corp., 97 N.J. 78, 91 (1984)).

      We are required to affirm an agency's findings of fact if "supported by

adequate, substantial and credible evidence . . . ." Taylor, 158 N.J. at 656-57

(quoting Rova Farms Resort, Inc. v. Invs. Ins. Co., 65 N.J. 474, 484 (1974)).

Moreover, if the evidence supports the agency's decision, we must affirm, even

if we would have reached a different result. Clowes v. Terminix Int'l, Inc., 109

N.J. 575, 588 (1988).

      Ordinary disability retirement benefits are granted where a member "is

physically or mentally incapacitated for the performance of duty and should be

retired." N.J.S.A. 43:15A-42. A member is so incapacitated if he or she is

permanently and totally disabled at the time of separation from employment.

See Patterson v. Bd. of Trs., State Police Ret. Sys., 194 N.J. 29, 42 (2008)

(interpreting similar language in N.J.S.A. 43:16A–6(1) as requiring total and

permanent disability); Bueno v. Bd. of Trs., Tchrs.' Pension & Annuity Fund,

Div. of Pensions & Benefits, 404 N.J. Super. 119, 126 (App. Div. 2008)


                                       8                                  A-4019-19
(interpreting similar language in N.J.S.A. 18A:66–39(b) as requiring total and

permanent disability); N.J.A.C. 17:2-6.1.      To be permanently and totally

disabled, the member must be unable to perform duties in the "general area of

his [or her] ordinary employment . . . ." Skulski v. Nolan, 68 N.J. 179, 206

(1975). It is insufficient if the member is merely unable to perform his or her

specific job. Ibid. See also Bueno, 404 N.J. Super. at 131.

      The burden of proof is on the party seeking benefits. See Patterson, 194

N.J. at 50-51. To carry this burden, the member must provide expert testimony.

Bueno, 404 N.J. Super. at 126.

      Applying our highly deferential standard of review, we conclude the

record amply supports the Board's decision Mignone failed to show he qualified

for ordinary disability benefits pursuant to N.J.S.A. 43:15A-42. The findings of

fact and credibility assessments of the experts, as adopted by the Board, are

based on sufficient credible evidence in the record.

      Affirmed.




                                       9                                  A-4019-19